TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00281-CV


                                   David E. Jones, Appellant

                                                v.

                                   Jessica L. Jones, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-13-001139, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 9, 2018. On appellant’s

motion, the time for filing was extended to October 8, 2018. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than November 8, 2018.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a), 42.3(b).

               It is ordered on October 19, 2018.



Before Chief Justice Rose, Justices Field and Toth